Case: 3:20-cv-00224-NBB-RP Doc #: 68-24 Filed: 02/02/21 1 of 5 PagelD #: 1442

Title: Facility Use Policy Effective Date: July 20, 2020
Number: FAC-01 Date Last Reviewed: March 4, 2029
Purpose:

To establish guidelines and procedures regulating the use of Lafayette County facilities.
Overall Policy Guidelines:

t. This Facility Use Policy is established by the County Administrator under general authority
granted by the Board of Supervisors.

2. This policy governs the use of public areas of buildings or facilities owned, leased or otherwise
occupied exclusively by Lafayette County Government that are used for the conduct of County
operational business. County facilities not covered by this policy and which are not generally
available for public use include: Justice Court Complex, Detention Center, County library, parking
lots, Fire Stations and facilities under the control of the Lafayette County School Board.

3, The primary use of the County facilities is for the conduct of County government business.
Consequently, groups that are a part of or associated with Lafayette County government have
priority use of most facility space. This includes: the Board of Supervisors, formal and standing
Subcommittees of the Board of Supervisors, individuals members of the Board of Supervisors,
Planning Commission, County Administrator, board or commissions appointed by the Board of
Supervisors and County staff for purposes of County business. The above County entities have
scheduling priority, but may not pre-empt already scheduled events.

4, Once a group has confirmation of using a particular space, no other user or entity, including
those listed in #3, may pre-empt usage of this space, subject to emergency use by the Board of
Supervisors.

5. The following groups are permitted to use public areas in County facilities and on County

grounds to the extent permitted by law:

a. Non-profit citizen groups that are located in or do business in Lafayette County;
b. State/local political parties;
c. Individuals from any political group, or similar gathering of individuals, who are meeting

for the purposes of engaging in political discussion.
6. . The use of any County facility (that falls under this policy) (1) by profit-making groups or for profit-

making purposes and (2) for private social functions such as weddings, birthdays and anniversary
parties, is prohibited.

Page 1 of 5

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-24 Filed: 02/02/21 2 of 5 PagelD #: 1443

7. Such use must not interfere with County government functions, operations and business.
8. No admission fee can be collected for any event.
Definitions:

"Non-profit citizen group" includes agencies, corporations, partnerships or governmental entities, which
can provide legal verification, such as IRS 501{3}c form, of non-profit status.

"Public area" includes the grounds and lobbies of County buildings, the Board Room, and Chancery and
Circuit Courtrooms. !t does not include: offices, workstations, stairwells, corridors or halls (even those
within a department or accessible from a central, public access corridor}; these areas are reserved for
County business only.

Use of Facilities and Grounds:

Equal Access - This policy shall apply to all groups and individuals that have requested use of County
facilities and grounds. No group or individual shall be excluded from equal access to County facilities or
grounds because of considerations of sex, race, religious or political persuasions or views. However, use
may be denied or terminated if there is a violation of the rules set forth in this policy and/or if the use
poses health or safety risks. Permission to use Lafayette County facilities does not constitute an
endorsement by Lafayette County or the Lafayette County Board of Supervisors

Scope of and Restrictions on Use - Groups are generally limited to one reservation per month and the
scheduling of reservations should occur no earlier than one (1) year in advance. The event must be
conducted in approved areas only. The user shall obtain any licenses or permits required by law.
Permission to use the building shall be granted for events which are scheduled to begin and end between
8:00 a.m. and 10:00 p.m. Monday - Friday. Use on weekends or after 10:00 p.m. is limited and must
primarily be events coordinated and staffed by County employees and/or officials. Use of the County
Courthouse exterior grounds is prohibited between 30 minutes before dusk thru and until dawn.

Courthouse Grounds. The use of the Courthouse Exterior Grounds, defined to include the outside areas
contiguous to the Circuit Courthouse and the area encompassing the confederate memorial, is limited
given that it is primarily a place of court business. Permits are required for all uses except no permit is
required for use of the area immediately surrounding the confederate memorial for groups of four or less.
No use or user(s) of the Courthouse grounds, permitted or otherwise, may biock or impede pedestrian
use of the sidewalks leading to or from, or within, the Courthouse grounds.

Liability - Any group using County facilities or grounds shall:
1. be required to release the County from any liability for damages caused to the user or

_ its property during the time of use,

a. indemnify and hold the County harmless from any liability to third parties for injury
caused by the group or any persons or groups to attend the event,

Page 2 of 5
Case: 3:20-cv-00224-NBB-RP Doc #: 68-24 Filed: 02/02/21 3 of 5 PagelD #: 1444

3, be liable to the County for damages to County property or injuries to County employees
or agents caused by the group or by any person attending the group's events, whether
or not the damage is the result of negligence, intentional acts or accident,

4. provide evidence of a minimum $1,000,000 in liability and property insurance coverage
as part of any application for a function that may involve 50 or more persons.

Denial of Proposed Usage - The County reserves the right to deny applications or impose reasonable time,
place and manner restrictions in granting a permit depending on the nature of the proposed use. Also, a
permit may be denied if the user has previously violated the rules set forth in this policy or if the use woutd
pose unreasonable health or safety risks. In the event an applicant is denied a permit or if a permittee
objects to any use restriction required by County Administrator, the applicant or permittee may appeal
the denial or restriction to the Lafayette County Board of Supervisors by filing a written appeai with the
County Administrator withing ten days of the denial or grant of the permit with restrictions.

Solicitation - Solicitation in facilities and on grounds is strictly prohibited, including solicitation by
employees for personal profit. Minor solicitations, such as parents selling items for child's school
fundraiser or organizing a team for participation in a charity event may be allowed without approval
provided it is not conducted in a disruptive manner. Solicitations for a charity event may occur with the
express written permission of the County Administrator.

Applications for Usage:

* To reserve any County facility property a Facility Use Permit must be completed and approved.

* Applications should be submitted to the County Administrator at least fourteen days in advance
of the day needed.

® Anonrefundable fee of $25.00 to cover administrative costs of processing the permit shall be paid
to Lafayette County by the applicant with the applicant is filed.

e A Deposit and Use Fee based on an hourly rate of $50.00 per hour of requested use must
accompany the application. An additional deposit may be required in the event the Sheriff of
Lafayette County determines that the event poses unusual security and traffic control measures,
said additional amount will be calculated on the estimated wage rates of required personnel (See
“Sacurity”).

e Waiver of application deadline. The County Administrator may shorten or waive the fourteen (14)
day permit application requirement for proposed uses which demonstrate an urgent need for use
of the County facility, such as the desire to demonstrate or engage in speech protected by the
First Amendment motivated by events or issues suggesting a need for immediate demonstration
or expression, subject to reasonable time, place and manner restrictions.

Cancellation of Permission Due to County Closure - in the event County government is declared closed.

due to inclement weather or other reasons; any permission to use the facility or grounds is automatically
withdrawn during the closure period. County government closure information is available on local radio

Page 3 of 5
Case: 3:20-cv-00224-NBB-RP Doc #: 68-24 Filed: 02/02/21 4 of 5 PagelD #: 1445

and TV stations or the County website at www.lafayettems.com. In such an event, the County shali not
provide notice of cancellation - users shall be solely responsible for notifying event participants.

Logistics:

Food and Beverages - Food and/or beverages may be serviced and consumed only if approval is granted
in advance of the event. Food and beverages are prohibited in the Board Room and Courtrooms at all
times.

Parking - Individuals or groups holding or attending meetings or events are responsible for locating and
using appropriate, available public parking.

Prohibitions:
® There shall be no alcoholic beverages served upon, consumed upon or brought onto County
property.

« There shall be no illegal drugs brought onto or used on County property.
« Smoking is prohibited on County property.

Security - The user shall provide, at its own expense, any security that the user desires in addition to
security normally provided by the County. The Sheriff shall determine whether and to what extent
additional Sheriff Department deputies are reasonably necessary for the event for traffic control and
public safety. The Sheriff shall base this decision on the size, location, duration, time and date of the
event. If additional law enforcement protection for the event is deemed necessary by the Sheriff, he shall
so inform the user. The total cost of Sheriff Protection must be paid in full 10 days prior to the event or
the event will be canceled. The applicant may make a deposit of 25% of this amount in order to secure
the date of the vent, prior to making payment in full. If the event is canceled within 24 hours of the stated
beginning time, no refund for law enforcement protection would be issued.

Set Up and Clean-Up - The group/user may use equipment and furniture, such as tables and chairs that
are the property of the County and located in the approved meeting room. Tables and chairs may not be
moved without prior approval. Any other needed equipment or furniture must be supplied by the
group/user. After use of the room, the group/user shall be responsible for returning the meeting
room/space to its original condition and configuration. The user is responsible for ensuring that all trash
is placed in containers provided.

Electronic and Audio-Visual Equipment - The user/group may use projector screens located within the
meeting room. Use of the audio-visual equipment in the Courthouse Courtroom is strictly prohibited.

Signs - Signs, emblems, banners, pennants, etc. may not be affixed to any building surface, steps, wails or
light fixtures. If requested and approved by the County Administrator, County personnel may place
banners on the exterior balcony of the Courthouse for a period not exceeding one (1) week. It is the owner
of the banners responsibility to pick the banner up within thirty (30) days of it being removed from the
balcony. No one at the event may carry or possess any length of metal, lumber, wood, plastic or PVS, or
similar material for purposed of dispiaying a sign, flag, poster, plaque or notice, unless such object is one-

Page 4 of 5
Case: 3:20-cv-00224-NBB-RP Doc #: 68-24 Filed: 02/02/21 5 of 5 PagelD #: 1446

fourth inch or less in thickness and two inches or less in width, or if not generally rectangular in shape,
such object shall not exceed three-fourths inch in its thickest dimension.

Grounds Use - Anchoring tents, canopies or other allowed structures must be accomplished with
sandbags or other non-invasive methods which do not pose a potential hazard to underground facilities.

Other Items-

- No person participating in the event shall carry or wear any glass bottles, balloons filled with
anything other than helium or air, body armor, bricks, stones, water guns, operational gas masks,
or slingshots or sim#ar manual projectile-launching equipment

+ no person participating in the event shall carry an open flame.

- No person may conceal their identity during the event by wearing a mask, hood, or other device
that covers, hides or conceals any portion of that individual’s face:

a) With the intent to intimidate, threaten, abuse or harass any other individual;

b) With the intent to deprive any person or class of persons of the equal protection of
the laws, privileges or immunities under the law, or for the purpose of hindering the
authorities from giving or securing for all person’s equal protections under the laws;

c) With the intent, by force or threat of force to injure, intimidate, or interfere with any
person because of his or her exercise of any right secured by local, state, or federai
laws;

d) For the purpose of evading or escaping discovery, recognition, or identification during
the commission of a criminal offense.

- No animals are allowed.

Microphones and Audio Speakers - No amplified sound is allowed on exterior properties.

This policy remains in effect until revised or rescinded.

Page 5 of 5
